DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claims 1, 3, 5-7, 13, and 14 in the response filed 2/8/21 is acknowledged.
Claims 1-3, 5-7, 13, and 14 are still pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 on p. 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new reference Cali is provided to teach the newly added limitations regarding the plastic film being adhered to the upper side of the annulus). Applicant argues on p. 6 that Kohn describes a large number of possible variants, with only one being picked out by the Examiner. However, the existence of other variants does not disqualify the embodiment of Kohn that does disclose certain claimed features. 
Claim Objections
Claim 13 is objected to because of the following informalities:  
“the plastic film of the upper side” in claim 13, line 1 should be amended to recite --the plastic film on the upper side--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites the limitation “the upper side” in line 6. There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-7, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohn et al. US 4,709,695 in view of Watson US 7,129,389 B1 further in view of Cali et al. US 2010/0217177 A1.
Regarding claim 1, Kohn discloses a reclosable wound or skin condition dressing and treatment system (fig. 5 and col. 1, lines 5-15), comprising: an annular base member 36 that comprises an annulus of a material that has a circumference, lower and upper sides, and defines a central open area, wherein the lower side comprises a first adhesive that is constructed and arranged to adhere to skin (fig. 5 and col. 3, lines 16-24; col. 6, lines 43-59; base 36 having an outer perimeter that encircles/surrounds an open area, making it annular as defined by Merriam-Webster: “of, relating to, or forming a ring”; please note that ring is also defined as “an encircling arrangement”; the lower side being the side adhered to the skin via adhesive, while the upper side faces outward toward protective covering 4), wherein a top layer membrane as defined by dictionary.com: “any thin pliable sheet of material”; col. 7, lines 3-6, the adhesive layer formed by being coated onto the perimeter of the covering 4 to attach to underlying layer 36; therefore, in this interpretation, the membrane itself is free of any other adhesive and is attached to the separate coating/adhesive layer, and 
Kohn is silent on the membrane being clear or translucent, such that it allows observation of the wound or skin condition through the membrane.
However, Watson teaches a wound cover 10 (fig. 3A and col. 2, lines 25-44, the patch covering a needle injection site and forming a cavity with a top member/cover, similar to Kohn’s dressing) comprising an analogous membrane 12 being clear or translucent, such that it allows observation of the wound or skin condition through the membrane 12 (fig. 2 and col. 3, lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the dressing of Kohn such that the membrane is clear or translucent, such that it allows observation of the wound or skin condition through the membrane, as taught by Watson, because transparency of the outer membrane would allow for instantaneous visual inspection without requiring removal of the membrane.
Kohn in view of Watson is silent on the plastic film being adhered to the upper side of the annulus.
However, Cali teaches a wound dressing 10 (fig. 1D and [0012], bandage for delivering oxygen to a wound) comprising an analogous film 14 (fig. 1D, 2A and [0031], base 14 defines an opening and is thus annular, and it also releasably secures a cover/top member 12, similar to Kohn’s plastic film; please note that film is defined by Merriam-Webster as “a thin layer on or over the surface of something”, and layer 14 in fig. 1D can be considered a thin layer) that is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the plastic film of Kohn in view of Watson to be adhered to the upper side of the annulus, as taught by Cali, for “creat[ing] a small plenum, such as cavity 58, between a bandage… and the wound site” ([0041]); since Kohn’s base member is solely made of the plastic film and underlying adhesive, modifying the plastic film to be adhered to an additional underlying annulus, which is then adhered to the skin, would provide the plenum/cavity between the bandage/top member and the wound site to provide better circulation and further protect the wound from impact.
Regarding claim 3, Kohn in view of Watson further in view of Cali discloses the claimed invention as discussed above.
Kohn further discloses the adhesive lower side of the adhesive annulus of the top member 4 comprising a pressure-sensitive tape (col. 7, lines 3-6, the adhesive layer being formed by coating pressure sensitive adhesive onto covering 4; since the coating must have some kind of thickness to form a layer and is coated onto the perimeter such that it would have a relatively narrow width, it can be considered a tape as defined by Oxford Languages: “a narrow strip of material, typically used to hold or fasten something”).
Regarding claim 5, Kohn in view of Watson further in view of Cali discloses the claimed invention as discussed above.
Kohn is silent on the top member overlying all of the base member.
However, Watson further teaches the analogous top member 12 overlying all of the base member 14 (fig. 2 and col. 3, lines 49-57, the analogous top member/cover, which comprises membrane 12, and the adhesive that secures it to the underlying base portion, covers the entire outer face of spacer/base member 14).

Regarding claim 6, Kohn in view of Watson further in view of Cali discloses the claimed invention as discussed above.
Kohn further discloses the top member 4 defining a pull tab adapted to be gripped by a user to assist in separating the top member 4 from the base member 36 (fig. 5, the tab being shown on the left edge of the top member/cover 4, and col. 3, lines 63-67).
Regarding claim 7, Kohn in view of Watson further in view of Cali discloses the claimed invention as discussed above.
Kohn is silent on a removable protective cover over the first adhesive on the lower side of the base member.
However, Watson further teaches a removable protective cover 18 over an analogous first adhesive on the lower side of the base member 14 (fig. 2 and col. 3, lines 57-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the dressing of Kohn in view of Watson further in view of Cali with a removable protective cover over the first adhesive on the lower side of the base portion, as taught by Watson, “to protective the adhesive coating until… applied to the skin” (col. 3, lines 63-65).
Regarding claim 13, Kohn in view of Watson further in view of Cali discloses the claimed invention as discussed above.
Kohn further discloses the plastic film of the upper side of the base member 36 being made from polyethylene (col. 3, lines 16-20).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohn et al. US 4,709,695 in view of Watson US 7,129,389 B1 further in view of Cali et al. US 2010/0217177 A1 and Frank et al. US 4,909,243.
Regarding claim 2, Kohn in view of Watson further in view of Cali discloses the claimed invention as discussed above.
Kohn in view of Watson further in view of Cali is silent on the first adhesive comprising a hydrocolloid adhesive.
However, Frank teaches a dressing (fig. 1) comprising an analogous adhesive 18 comprising a hydrocolloid adhesive (col. 3, lines 19-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first adhesive of Kohn in view of Watson further in view of Cali to comprise a hydrocolloid adhesive, as taught by Frank, for “[f]luid-interactive adhesives known in the art for the treatment of wounds which emit exudate” (col. 3, lines 21-23); thus, usage of a hydrocolloid adhesive would prevent buildup of exudate and undesired fluids in or near the wound.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohn et al. US 4,709,695 in view of Watson US 7,129,389 B1 further in view of Frank et al. US 4,909,243.
Regarding claim 14, Kohn discloses a reclosable wound or skin condition dressing and treatment system (fig. 5 and col. 1, lines 5-15), comprising: a closed annular base member 36 that comprises an annulus that has an overall size and circumference shape and defines a central open area (fig. 5 and col. 3, lines 16-24; col. 6, lines 43-59; base 36 having an outer perimeter that encircles/surrounds an open area, making it annular as defined by Merriam-Webster: “of, relating to, or forming a ring”; please note that ring is also defined as “an encircling arrangement”; finally, the perimeter of the base portion 36 forms an external boundary, making it a circumference: “the external boundary or surface of a figure or object”), the base member 36 annular), wherein the adhesive lower side is configured to hold the top member 4 on the plastic film of the base member 36 and allow the top member 4 to be released from and removed from the base member 36 (col. 7, lines 3-6 and col. 3, lines 8-11); and a semi-permeable membrane overlying and adhered to the entirety of the membrane as defined by dictionary.com: “any thin pliable sheet of material”; col. 7, lines 3-6, the adhesive layer formed by being coated onto the perimeter of the covering 4 to attach to underlying layer 36; therefore, in this interpretation, the membrane itself is adhesive free and is attached to the separate coating/adhesive layer, and since the adhesive is limited by the bounds of the membrane, the membrane overlies and adheres to the entirety of the adhesive layer) and fully covering the central open area of the base member 36, so as to cover the wound or skin condition located in the open area (fig. 5 and col. 6, lines 64-66, as well as col. 3, lines 52-58, the perimeter 18 of the covering 4 being superimposed onto the base 36 such that when attached, the covering 4 would bridge over the central open area of the base portion 36).
Kohn is silent on the protective cover being sterile; the membrane being clear or translucent, such that it allows observation of the wound or skin condition through the membrane.
However, Watson teaches a wound cover 10 (fig. 3A and col. 2, lines 25-44, the patch covering a needle injection site and forming a cavity with a top member, similar to Kohn’s dressing) comprising an analogous protective cover 12 being sterile (fig. 2 and col. 3, lines 18-21, membrane 12 extending over and covering the base portion 14 and being sterile); the analogous membrane 12 forming the protective cover being clear or translucent, such that it allows observation of the wound or skin condition through the membrane 12 (fig. 2 and col. 3, lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the dressing of Kohn such that the protective cover is sterile; the 
Kohn in view of Watson is silent on the adhesive of the base portion being hydrocolloid.
However, Frank teaches a dressing (fig. 1) comprising an analogous adhesive 18 of a base portion 12 that is a hydrocolloid (col. 3, lines 19-25, adhesive 18 for baseplate 12 can be a hydrocolloid).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the adhesive of the base portion of Kohn in view of Watson to be a hydrocolloid, as taught by Frank, for “[f]luid-interactive adhesives known in the art for the treatment of wounds which emit exudate” (col. 3, lines 21-23); thus, usage of a hydrocolloid adhesive would prevent buildup of exudate and undesired fluids in or near the wound.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Johnson US 720,812; Klein US 2,273,873; Garcia US 7,726,317 B1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786